Exhibit 99.1 Noticeof Annual General Meeting to be held on5September2017 VIVOPOWER INTERNATIONAL PLC (incorporated and registered in England and Wales under number 09978410) NOTICE OF ANNUAL GENERAL MEETING 20 17 to be held at 9:30 am (London time) on 5 September 2017 at 91 Wimpole Street, London, England, W1G 0EF, United Kingdom Notice of the annual general meeting of VivoPower International Plc to be held at 9:30 am (London time) on 5 September 2017 at 91 Wimpole Street, London, England, W1G 0EF, United Kingdom is set out at Part 2 of this document. It is important that your shares be represented and voted at the annual general meeting. If you cannot attend and you are a shareholder of record, please vote as soon as possible by completing and mailing the proxy card in accordance with the instructions included therein. We would appreciate if you could complete and return the proxy card before 1 September 2017, but in any event so as to arrive not later than 11:00 am (London time) on 1 September 2017. If you decide to attend the annual general meeting, you will be able to vote in person, even if you have previously submitted your proxy. If you hold shares through a depositary, bank or broker, or indirectly in a savings plan, please refer to the proxy statement set out in Part 4 of this document for further information about voting your shares 1 Noticeof Annual General Meeting to be held on 5 September 2017 Part 1 Chairman's Letter VivoPower International Plc (incorporated and registered in England and Wales under number 09978410) 28 July 2017 To the holders of VivoPower International Plc Shares Notice of Annual General Meeting Dear Shareholder I am writing to you with details of our first annual general meeting to be held at 9:30 am (London time) on 5 September 2017 at 91 Wimpole Street, London, England, W1G 0EF, United Kingdom (the "
